         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 1 of 32



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

THE ESTATE OF MALCOLM J. BRYANT *
Lamar Estep & Malique Bryant
Co-Personal Representatives     *
5438 Shanning Road
Baltimore, MD 21229             *

       Plaintiff,                               *

               v.                               *   Civil No. _________________________

BALTIMORE POLICE DEPARTMENT                     *   JURY DEMAND

       Serve on:                                *
       Interim Commissioner Gary Tuggle
       601 E. Fayette Street                    *
       Baltimore, Maryland 21201
                                                *
WILLIAM F. RITZ
164 Carina Drive                                *
Jupiter, FL 33478
                                                *
BARRY VERGER
7808 Reston Lane                                *
Rosedale, MD 21237
                                                *
UNKNOWN EMPLOYEES OF THE
BALTIMORE POLICE DEPARTMENT                     *
601 E. Fayette Street
Baltimore, MD 21201                             *

       Defendants.                              *

                                                *

_______________________________________*

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff the Estate of Malcolm J. Bryant, through its personal representatives Lamar

Estep and Malique Bryant, and by its undersigned attorneys, Nick Brustin, Anna Benvenutti

Hoffmann, Meghna Philip, and Rakim Brooks, and Neufeld, Scheck & Brustin, LLP, and Joshua
            Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 2 of 32



Treem, Jean M. Zachariasiewicz, Chelsea J. Crawford, and Brown, Goldstein & Levy, LLP,

alleges as follows:

                                       INTRODUCTION

       1.       Before he was exonerated by DNA evidence, Malcolm J. Bryant was sentenced to

life in prison and spent more than 17 years incarcerated for a brutal crime he did not commit—

the 1998 assault and murder of 16-year-old Toni Bullock.

       2.       Mr. Bryant was completely innocent of this crime and had no knowledge of the

true perpetrator.

       3.       Mr. Bryant’s wrongful conviction was no accident. It was the result of serious

misconduct by the Baltimore Police Department (BPD) officers investigating Ms. Bullock’s

murder. BPD lead investigator William F. Ritz intentionally, or with deliberate indifference,

obtained a misidentification of Mr. Bryant from Tyeisha Powell, the single eyewitness presented

at trial. Detective Ritz failed to disclose evidence about a second eyewitness whose account

contradicted and undermined Tyeisha Powell’s. He also failed to disclose incriminating evidence

pointing to the likely true perpetrator, John Doe 1, including a witness statement incriminating

Doe and undermining his denials of culpability, and a composite sketch that more closely

resembled Doe than Mr. Bryant.

       4.       No physical or forensic evidence ever inculpated Mr. Bryant. Mr. Bryant

truthfully maintained his innocence throughout his prosecution, conviction, and incarceration.

       5.       In 2016, testing of male DNA found on the victim’s fingernail clippings, as well

as male DNA found near a stab wound on her t-shirt, revealed a full DNA profile of the true




1
 Because the likely true perpetrator has not been criminally charged for Ms. Bullock’s murder,
Plaintiff refers to him in this Complaint as “John Doe” rather than by his true name.
                                                 2
            Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 3 of 32



perpetrator, and excluded Mr. Bryant as a potential source.

       6.       After an independent reinvestigation by the Baltimore City State’s Attorney’s

Office (BCSAO), the State of Maryland agreed that Mr. Bryant was factually innocent of the

murder and, along with Mr. Bryant’s post-conviction counsel, jointly requested that the court

vacate his convictions.

       7.       On May 11, 2016, Mr. Bryant’s convictions were vacated. After spending more

than 17 years incarcerated for a crime he did not commit, Mr. Bryant was released from prison.

At the time of his wrongful arrest, Mr. Bryant was a young father of two young sons. As a result

of his wrongful imprisonment, he was torn away from his family and robbed of the most basic

freedoms.

       8.       In November 2018, the Baltimore Event Review Team (BERT), a voluntary

collaboration between the BCSAO, the BPD, the Maryland Office of the Public Defender in

Baltimore City, and the University of Baltimore Innocence Project, released a consensus report

on the investigation into Malcolm Bryant, to put forth recommendations for systemic

improvement based on his wrongful conviction. The findings of the report were endorsed by the

BPD and the BCSAO. BERT’s review acknowledged apparent deviations from proper police

practices that occurred during the investigation, including failures to adequately document

Powell’s descriptions of the perpetrator, and failures to adequately document the procedures used

to create the photo array shown to Powell. The report also acknowledged that the investigation

into John Doe, as well as the lack of investigation into Mr. Bryant’s alibi, raised serious

concerns. Even BERT’s review, which was not geared toward finding misconduct that occurred

during the investigation, revealed clear problems on the face of the investigative files.




                                                 3
             Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 4 of 32



        9.       Mr. Bryant passed away in 2017 at the age of 42, less than a year after his

exoneration and release. This complaint is brought on behalf of his estate, which is represented

by his sons, Lamar Estep and Malique Bryant.

                                  JURISDICTION AND VENUE

        10.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Mr. Bryant’s rights as secured by the United States Constitution.

        11.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. Venue is

proper under 28 U.S.C. § 1391(b) because the events giving rise to this Complaint occurred in

this judicial district.

        12.      On May 10, 2017, Plaintiff provided notice of his claims to Nancy K. Kopp,

Treasurer of the State of Maryland, and David Ralph, then-Interim City Solicitor of Baltimore.

                                              PARTIES

        13.      Plaintiff is the Estate of Malcolm J. Bryant, with his sons, Lamar Estep and

Malique Bryant, as co-personal representatives.

        14.      Defendant Baltimore Police Department (“BPD,” “Police Department,” or

“Department”) is or was the employer of each of the Officer Defendants. The BPD is a person

within the meaning of 42 U.S.C. § 1983.

        15.      At all relevant times, Defendant William F. Ritz (at times referred to herein as

“Detective Ritz”) was a detective in the Baltimore Police Department during the investigation of

Ms. Bullock’s murder and during Mr. Bryant’s criminal trial. Mr. Bryant sues Detective Ritz in

his individual capacity, acting under color of law and within the scope of his employment.

        16.      Defendant Barry Verger was a forensic analyst/investigator in the Baltimore

Police Department during the investigation of Ms. Bullock’s murder and during Mr. Bryant’s



                                                  4
           Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 5 of 32



criminal trial. Mr. Bryant sues Barry Verger in his individual capacity, acting under color of law

and within the scope of his employment.

                                  FACTUAL ALLEGATIONS

       A.      Toni Bullock’s Murder.

       17.     On November 20, 1998, at approximately 8:30 p.m., 16-year-old Toni Bullock

was stabbed to death by an individual male assailant in the 1300 Block of Harford Road in

Baltimore City. The assailant stabbed her in multiple places, including her arms, legs, and

abdomen.

       18.     During the attack, the assailant’s skin made contact with Ms. Bullock’s body and

clothing, and the assailant bled on her clothing, leading to the assailant’s DNA on her t-shirt. Ms.

Bullock also scratched him in her attempts to defend herself, leading to his DNA under her

fingernails.

       19.     Malcolm Bryant was not responsible for the stabbing of Ms. Bullock. He was not

present during the attack and had no contemporaneous knowledge of it or the true perpetrator.

Mr. Bryant had no connection to the likely true perpetrator, referred to in this Complaint as John

Doe.

       B.      Detective Ritz Assigned to Case, Obtains Initial Description of Incident.

       20.     Detective Ritz, a veteran detective with the Homicide Unit of the Baltimore

Police Department, was tasked with the investigation of Ms. Bullock’s homicide at 8:58 p.m. on

November 20, 1998, and arrived at the scene of the murder shortly after 9:15 p.m.

       21.     Tyeisha Powell, Ms. Bullock’s friend, who was also 16 years old at the time, was

present with Ms. Bullock when the assailant approached them.




                                                 5
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 6 of 32



        22.    Detective Ritz conducted his first unrecorded interview with Ms. Powell shortly

after he arrived on the scene, during which she gave him an initial description of the attack.

        23.    According to Detective Ritz’s incident report created within 24 hours of the

attack, Ms. Powell reported that after 8 p.m. that evening, she and Ms. Bullock were walking

south in the 1300 Block of Harford Road.

        24.    As they were walking, a man approached them and demanded that they follow

him. When they refused, he grabbed their arms and forced them across the street to a dark grassy

area.

        25.    There, the perpetrator asked whether Ms. Bullock and Ms. Powell had any money

and threatened them. Ms. Powell managed to break free from the man’s grasp. Ms. Bullock,

however, was unable to escape.

        26.    Detective Ritz’s report does not indicate any further details about Ms. Powell’s

activities after she escaped. Ms. Powell eventually returned to the scene, by which time

emergency personnel were already present.

        C.     Detective Ritz Unreasonably Identifies Malcolm Bryant as a Suspect.

        27.    At the time of Ms. Bullock’s murder, it was rainy and dark outside, and the crime

occurred in a dimly lit area. At the scene of the crime, Ms. Powell had given an initial, vague

description of the suspect as a black male in his mid-20s. The main distinctive details in Ms.

Powell’s description concerned the perpetrator’s attire: a black jacket, red shirt, and dark jeans.

        28.    Prior to the investigation of Ms. Bullock’s murder, Malcolm Bryant was known to

Detective Ritz. Detective Ritz knew Mr. Bryant from a prior, unrelated investigation.

        29.    Although there are records of tips identifying other suspects, no recorded

independent tips or reports identified Mr. Bryant as a suspect in Ms. Bullock’s murder.



                                                  6
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 7 of 32



       30.     At trial, Detective Ritz testified that a tip from an unidentified family member of

Ms. Bullock led him to identify Mr. Bryant as a suspect. Unlike the other tips the BPD received

regarding Ms. Bullock’s murder, no such report from any of Ms. Bullock’s family members was

ever documented in Detective Ritz’s file, and the alleged family member was never identified.

       31.     Upon information and belief, Detective Ritz unreasonably identified Malcolm

Bryant as a suspect in Ms. Bullock’s murder based either on his prior history with Mr. Bryant

relating to a different investigation or on an unsupported hunch that Mr. Bryant was the

perpetrator.

       D.      Detective Ritz Fails to Document His Initial Interviews with Ms. Powell and
               Suggests Malcolm Bryant as the Perpetrator to Ms. Powell.

       32.     Detective Ritz conducted multiple undocumented interviews with Ms. Powell in

the days following the crime, culminating in a suggestive identification procedure during which

he used direct or indirect suggestion to obtain a false identification from Ms. Powell of Malcolm

Bryant as the perpetrator.

       33.      Although Ms. Powell initially provided only a vague description of the

perpetrator, the next day, November 21, 1998, Detective Ritz met with her and another detective

to create a composite sketch of the suspect, which was ultimately disclosed to the public. The

detectives did not record their interview with Ms. Powell on November 21, nor any information

on the process by which the sketch was created. As the BERT consensus review also reported,

“the procedures surrounding the composite sketch were not documented in the BPD file and the

details of Ms. Powell’s descriptions to the sketch artist were not recorded,” with the review

identifying this as one factor contributing to Ms. Powell’s inaccurate eyewitness identification.

       34.     Several other alternate or draft composite drawings were created but never

disclosed to the prosecution or defense. At least one of these alternate or draft composites

                                                 7
             Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 8 of 32



depicted a suspect with no hair—which was consistent with the appearance of John Doe, who

wore his hair closely shaven. Mr. Bryant, by contrast, had medium-length, bushy hair, which he

sometimes wore in cornrows. Malcolm Bryant was wearing cornrows on the night when Ms.

Bullock was murdered, and at the time of his arrest, his hair had been taken out of cornrows and

was worn out at a short to medium length. The composite drawing that was ultimately published

and disclosed depicted the suspect with medium-length bushy hair.

        35.      Upon information and belief, Detective Ritz used direct or indirect suggestion to

manipulate the composite sketch to make it more closely resemble the person he suspected,

Malcolm Bryant.

        36.      In the single sketch that was published and disclosed, Ms. Powell reiterated and

added detail to her description of the perpetrator’s attire: a red t-shirt, blue jeans, and a dark

colored waist-length puff styled jacket.

        E.       Detective Ritz Directly Suggests Malcolm Bryant as the Perpetrator to Ms.
                 Powell.

        37.      On November 24, 1998, four days after Ms. Bullock’s murder, Mr. Bryant had

been arrested on charges completely unrelated to the murder investigation. He was taken into

Central Booking, and in his booking photo he was wearing an orange shirt.

        38.      On December 1, 1998, at approximately 12:20 p.m.—eleven days after the

murder—Detective Ritz conducted the first formal, recorded interview with Ms. Powell.

        39.      During the taped portion of the interview, which lasted a total of nine minutes,

Ms. Powell recounted the events of the evening of November 20th. She again described the

assailant as wearing a black puff jacket.




                                                   8
               Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 9 of 32



          40.      During the December 1 recorded interview, Detective Ritz asked Ms. Powell

whether it was possible that the assailant’s t-shirt was orange—like the one Mr. Bryant wore

when he was taken into Central Booking—but Ms. Powell remarked that it was red.

          41.      After the recorded interview concluded, Detective Ritz showed Ms. Powell a

suggestive photographic lineup consisting of six individuals, including Malcolm Bryant. As the

BERT consensus review acknowledged, “[t]he BPD file on Mr. Bryant’s case does not describe

the procedures used by BPD investigators to create the six-pack photo array.” Mr. Bryant was

the only individual in the lineup wearing an orange-colored shirt. Detective Ritz used direct or

indirect suggestion to obtain an identification of innocent Malcolm Bryant from Ms. Powell.

Detective Ritz did not disclose the suggestion he used to obtain this misidentification to the

prosecutor or to Mr. Bryant’s defense attorney.

          42.      No physical evidence connected the innocent Mr. Bryant to the crime. Detective

Ritz prepared and obtained an arrest warrant for Mr. Bryant based solely on Ms. Powell’s

identification.

          F.       Detective Ritz Deliberately Fails to Investigate Malcolm Bryant’s Alibi.

          43.      On December 2, 1998, one day after obtaining the suggestive identification from

Ms. Powell, Detective Ritz arrested Mr. Bryant on charges of first-degree murder and possession

of a deadly weapon with intent to injure. Later that day, shortly after 7:30 p.m., Detective Ritz

interviewed Mr. Bryant.

          44.      Mr. Bryant truthfully informed the Detectives that he was with friends the night of

the murder. He provided the Detectives with several alibi witnesses, including his friend Antonio

“Tony” Brooks, whose home he had been visiting that day, and Tony’s mother and younger

sister.



                                                    9
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 10 of 32



        45.    Mr. Bryant described to the Detectives an altercation that he had been involved in

at a nightclub in the late evening of November 20th, which had resulted in an injury to his eye.

Consistent with this alibi, on November 24, when Mr. Bryant was processed at Central Booking,

he had a bandage above his left eye. Mr. Bryant described getting into a fight, ripping his shirt,

and losing his sweater. His friend, Donte, gave Mr. Bryant a spare orange shirt to wear.

        46.    Mr. Bryant provided the names, and in some instances, the phone numbers of at

least five additional people who had been with him at the nightclub.

        47.    Detective Ritz never interviewed or conducted any follow-up investigation

regarding any of the individuals with whom Mr. Bryant had spent the evening of November

20th.

        48.    Mr. Bryant then told the Detectives that after the fight at the nightclub, he drove

himself to Mercy Medical Center to receive treatment for the cut to his eye. Hospital records

obtained by Detective Ritz confirmed this alibi and indicated that Mr. Bryant did, in fact, receive

treatment for a laceration to his eye, and that he gave medical personnel the name of a friend

with medical insurance, “Donta Smith.”

        49.    During the interview with Mr. Bryant, Detective Ritz asked him to describe all the

jackets he owned. Mr. Bryant, who was homeless at the time, stated that he only owned one

jacket—an army fatigue coat that his friend gave him. Mr. Bryant did not own a black puff

jacket similar to what the perpetrator wore on the night of Ms. Bullock’s murder. Detective Ritz,

however, ignored this fact and, suggestive identification in hand, pressed on with his case against

Mr. Bryant.

        50.    In a second statement that Mr. Bryant provided later that evening, he gave further,

clarifying details regarding his whereabouts the evening of November 20th. Before heading to



                                                 10
           Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 11 of 32



the nightclub, Mr. Bryant stated that he was with three friends at a store called Gabriel Brothers.

After they left the store, they went to Subway and then to the home of another friend. They

arrived at the friend’s house around 10:00 or 10:15 p.m. and later went to the nightclub where

Mr. Bryant was involved in the fight.

          51.   Mr. Bryant’s mother, Vanessa Bryant, visited BPD headquarters during the

investigation to meet with Detective Ritz and plead her son’s innocence. Detective Ritz never

recorded Ms. Bryant’s statement, nor did he provide it to prosecutors, despite prosecutors having

asked for it.

          52.   There is no evidence that Detective Ritz ever investigated the veracity of Mr.

Bryant’s alibi witnesses or provided the prosecutors with any follow-up information regarding

those witnesses.

          G.    Detective Ritz Buries Exculpatory Evidence Pointing to the Likely True
                Perpetrator.

          53.   On December 3, 1998—just one day after Mr. Bryant’s arrest—evidence began to

surface pointing to the likely true perpetrator of Ms. Bullock’s murder, John Doe. But Detective

Ritz, who had decided on his primary suspect and already manipulated a misidentification of Mr.

Bryant from Ms. Powell, intentionally, or with deliberate indifference, ignored and buried

several key pieces of evidence exculpating Mr. Bryant and pointing to Doe: an anonymous tip

indicating that John Doe was a drug addict and had been seen near the scene of the crime with a

knife; a statement by John Doe’s father, including a key incriminating detail contradicting John

Doe’s own testimony; and a composite sketch that more closely resembled John Doe than Mr.

Bryant.

          54.   On December 3, 1998, two days after Ms. Powell’s identification of Mr. Bryant

and the day after Detective Ritz arrested him for the crime, an anonymous female caller reported

                                                11
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 12 of 32



that she recognized the suspect portrayed in the publicly released composite sketch as a man

known by the alias “Bo Peep.” “Bo Peep” was John Doe’s alias. The caller stated that she last

saw “Bo Peep” on Holbrook Street—not far from the scene of the crime—three weeks prior, and

that he was armed with a knife. It was the first of several leads that “Bo Peep” may have been the

real killer. The report of this call was never disclosed to Mr. Bryant, Mr. Bryant’s counsel, or the

prosecutor.

        55.     On December 10, 1998, an individual by the name of Jeffrey Hale called the

Homicide Unit to report that he had information about Ms. Bullock’s murder. Detective Ritz and

another detective met with Mr. Hale the next day.

        56.     Mr. Hale informed the Detectives that John Doe admitted to stabbing a young

woman after following her and her friend. According to Mr. Hale, John Doe told him that he

needed money and saw two girls walking down the street. He had planned to rob them. John Doe

followed the girls and asked for money. John Doe told Mr. Hale that he grabbed the girls, but

one was able to run away. He pulled the other young woman down the street and stabbed her

after she began to resist.

        57.     Mr. Hale told Detective Ritz that John Doe had committed robberies and assaults

in the past. When Detective Ritz asked whether this incident would have been an unusual act for

John Doe to commit, Mr. Hale responded, “not at all.”

        58.     Just over two weeks later, on December 29th, John Doe’s father spoke with

Detective Ritz in an interview that was never disclosed to the prosecutor, Mr. Bryant’s defense

attorney, or Mr. Bryant. During this interview, John Doe’s father informed Detective Ritz that

his son was wearing a black puff jacket—the exact type of jacket Ms. Powell consistently

described the perpetrator wearing—when he last saw him.



                                                 12
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 13 of 32



       59.     The following week, on January 6, 1999, Detective Ritz separately interviewed

both John Doe and his girlfriend.

       60.     As an experienced, well-trained homicide detective, Detective Ritz knew how to

conduct suspect interviews to attempt to elicit incriminating information. For example, he knew

to withhold non-public facts about the crime during a suspect interview, to ask open-ended and

non-leading questions to try and get as much information as possible, and to ask follow-up

questions regarding a suspect’s alibi. Ritz exhibited all of these tactics in his interviews with

Malcolm Bryant—and they resulted in exculpatory information on Malcolm’s alibi. However, in

his interviews with Doe and his girlfriend, Ritz appears to have been attempting to eliminate Doe

as a suspect so he could proceed with his case against Malcolm Bryant, rather than elicit any

potentially incriminating information about Doe. Most notably, Ritz appears to have been trying

to “fix” the fact that, according to Doe’s father, Doe owned a black puff style jacket, just like the

jacket Tyeisha Powell consistently described the perpetrator wearing.

       61.     As even the BERT consensus report recognized, Ritz’s questioning of Doe

“consisted mainly of leading questions that clearly showed the desired direction of the

interviewing officer. These questions, coming from an experienced interviewer, were seemingly

designed to prevent [Doe] from providing information that might have contradicted the then-

current investigational conclusions [implicating Malcolm Bryant]. Moreover, when [Doe] made

statements that had been contradicted by others, the investigators did not confront [Doe] with the

conflicting statements.”

       62.     Detective Ritz told John Doe’s girlfriend that John Doe’s name had arisen during

the investigation of the murder of a 16-year-old girl. He asked the girlfriend whether John Doe

owned a black puff style jacket and whether he ever told her anything about a robbery attempt.



                                                 13
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 14 of 32



He initially mentioned the jacket to the girlfriend off-tape, and it is possible that he told her,

before turning the tape on, that the perpetrator had been identified as wearing a black puff jacket.

She stated that John Doe did not own a black puff style jacket and had not mentioned any

robbery to her. Detective Ritz concluded her interview after just seven minutes.

       63.     Detective Ritz also interviewed John Doe. Detective Ritz told John Doe outright

that the suspect wanted in connection with the crime was wearing a black puff type jacket and

asked whether he owned a similar jacket. Unsurprisingly, John Doe responded that he did not

own any such jacket, and Detective Ritz moved on from the topic altogether. Detective Ritz

never confronted John Doe with the information he learned from John Doe’s father that he was

last seen wearing a black puff jacket. He never asked for Doe’s alibi. He made no attempt to try

to elicit incriminating admissions from Doe through open-ended questions. The interview with

John Doe also concluded after a mere seven minutes.

       64.     Because Detective Ritz never disclosed the interview with John Doe’s father, to

the prosecutor, Mr. Bryant’s counsel, or Mr. Bryant, they were all unaware of the father’s

testimony that John Doe did, in fact, own a black puff jacket. This detail was doubly

incriminating, as it both demonstrated John Doe owned a jacket matching that of the true

perpetrator, and that he had made a false denial of this fact in his interview with Ritz.

       65.     A six-person photo array with John Doe’s photograph was prepared. This photo

array was either never shown to Ms. Powell for identification purposes, or, if it was shown, the

identification procedure and its results were not documented or shared with the prosecutor, Mr.

Bryant’s defense attorney, or Mr. Bryant.




                                                  14
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 15 of 32



       H.      Detective Ritz Buries Information on an Undisclosed Eyewitness Whose
               Account Contradicts Ms. Powell’s.

       66.     The arrest and prosecution of Malcolm Bryant rested on the testimony of one

eyewitness, Tyeisha Powell. But Detective Ritz failed to disclose to the prosecution and defense

evidence from another eyewitness that contradicted Ms. Powell’s account.

       67.     At approximately 8:37 p.m. on November 20, 1998, the night of Ms. Bullock’s

murder, the Baltimore Police Department received three 911 calls mere seconds apart—all from

locations close to where the crime occurred.

       68.     One of the callers—a woman who identified herself as Tyeisha (“Tyeisha 2”)—

reported that a man armed with a gun pulled the weapon on her sister and cousin. She told the

911 operator that her sister ran from the location, but that her cousin remained with the armed

man.

       69.     The account of the crime from Tyeisha 2 differs from that of Tyeisha Powell—the

sole disclosed eyewitness and basis for the prosecution—in key respects.

       70.     First, Ms. Powell never reported seeing a gun during the attack.

       71.     Second, Ms. Powell also never reported being with anyone besides Ms. Bullock

and the assailant when the attack occurred. At trial, for the first time, Ms. Powell reported that

after she ran from the assailant, she met with a “friend” named Tyeisha before returning to the

scene of the crime.

       72.     Detective Ritz never disclosed the report of this second potential eyewitness

named Tyeisha, nor her account of the crime which contradicted Ms. Powell’s account, to the

prosecution, Mr. Bryant’s counsel, or Mr. Bryant. None of the 911 call reports was disclosed.

       73.     Detective Ritz either deliberately failed to investigate the existence of Tyeisha 2

and the accuracy of her report, or he deliberately failed to report the results of that investigation.

                                                  15
            Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 16 of 32



       I.       The Defendants Fail to Test Vital Physical Evidence That Would Have
                Excluded Mr. Bryant as the Perpetrator.

       74.      In the lead up to Mr. Bryant’s trial, a sample of Mr. Bryant’s blood was drawn for

evidence comparison purposes. However, the Defendants never tested critical items of evidence

obtained from the crime scene for DNA. Had they done so, and compared the DNA profiles

from the evidence to the profile obtained from Mr. Bryant, Mr. Bryant would have been

excluded as the perpetrator of the crime.

       75.      During the investigation into Ms. Bullock’s murder, Detective Ritz recovered

several items of clothing that Ms. Bullock had been wearing at the time of her death, including a

black leather jacket, blue denim vest, black t-shirt, and blue jeans.

       76.      Detective Ritz purportedly submitted Ms. Bullock’s clothing to the Trace

Analysis Unit for analysis; however, not one item of clothing was examined for the possible

presence of blood or DNA.

       77.      Detective Ritz also recovered fingernail clippings from both of Ms. Bullock’s

hands, in addition to samples of her hair and blood. Detective Ritz submitted Ms. Bullock’s

fingernail clippings to Barry Verger, a BPD forensic analyst, to determine whether they

contained the presence of any trace evidence.

       78.      Mr. Verger only examined the fingernail clippings for the possible presence of

blood—not DNA. Although that testing demonstrated the presence of blood in the fingernail

clippings, no DNA testing was conducted because Mr. Verger falsely reported that the

fingernails were consumed, and no further testing was possible.

       79.      Mr. Verger’s report and testimony regarding the total consumption of the

fingernail clippings during his testing was obviously false; subsequent DNA testing of those

same clippings led to Mr. Bryant’s exoneration.

                                                 16
           Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 17 of 32



          80.   Had Mr. Verger not falsely reported that the fingernail clippings had been

consumed in his initial tests, DNA testing could have exonerated Mr. Bryant before he was ever

wrongfully convicted.

          J.    Mr. Bryant’s Prosecution and Wrongful Conviction.

          81.   Mr. Bryant’s jury trial began on August 2, 1999, in the Circuit Court for

Baltimore City. Judge John N. Prevas presided. Assistant State’s Attorney David Mabrey

represented the State of Maryland and Assistant Public Defender Larry Rogers represented Mr.

Bryant.

          82.   The only evidence connecting Mr. Bryant to the murder was Tyeisha Powell’s

identification, which was the product of Detective Ritz’s direct suggestion.

          83.   Mr. Bryant’s defense attorney argued that Mr. Bryant was innocent, and that Ms.

Powell’s identification of him was unreliable. Several witnesses testified that Mr. Bryant had an

alibi on the night of November 20, and that at that time he was wearing an army fatigue jacket,

not the black puff-style jacket Ms. Powell had described the perpetrator as wearing.

          84.   But the prosecution, defense, judge, and jury never learned of the exculpatory

evidence Detective Ritz suppressed, including (1) evidence of the suggestion Detective Ritz used

to obtain the identification of Mr. Bryant by Ms. Powell; (2) evidence from John Doe’s father, an

anonymous tip, and the suppressed composite sketch implicating John Doe as the real

perpetrator; or (3) evidence of an undisclosed witness (Tyeisha 2) contradicting Ms. Powell’s

account. And because of Mr. Verger’s false report that the fingernail clippings had been

consumed and could not be subjected to DNA testing, the prosecutor, defense, court, and jury

never learned that someone else’s DNA was under Ms. Bullock’s fingernails.




                                                17
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 18 of 32



       85.     On August 5, 1999, Mr. Bryant was convicted of felony murder, carrying a

concealed weapon, and related assault offenses.

       86.     On September 9, 1999, he was sentenced to life imprisonment for the murder of

Ms. Bullock, and to consecutive terms of twenty years on the assault charges.

       K.      Mr. Bryant’s Exoneration by DNA Evidence.

       87.     In 2008, Mr. Bryant moved for post-conviction DNA testing, which the Circuit

Court of Baltimore City granted. The State sent Ms. Bullock’s fingernail clippings—which Mr.

Verger had falsely claimed were “consumed”—to the Bode Technology Group (“Bode”).

       88.     A partial male DNA sample obtained from the fingernail clippings of Ms.

Bullock’s left hand was compared to Mr. Bryant’s reference sample, and Mr. Bryant was

excluded as a possible contributor of the DNA profile.

       89.     Later, Mr. Bryant’s DNA sample was also compared to a full male DNA profile

generated from the area of a stab wound on Ms. Bullock’s blood-stained t-shirt. This full DNA

profile was consistent with the partial male DNA profile that had already been created from the

fingernail clippings. Here too, Mr. Bryant was excluded as a possible source of the DNA.

       90.     After conducting its own investigation of the case and reviewing the DNA results,

the Baltimore City State’s Attorney’s Office agreed that Mr. Bryant was innocent. On May 11,

2016, the Circuit Court for Baltimore City held a hearing and vacated Mr. Bryant’s convictions.

       91.     The State of Maryland entered nolle prosequi dispositions as to each of the counts

against Mr. Bryant, and after spending more than 17 years wrongfully incarcerated, Mr. Bryant

was finally released from prison.




                                               18
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 19 of 32



       L.      The Baltimore Police Department’s Policy and Practice of Misconduct in
               Murder Investigations.

       92.     The actions of Defendant Ritz and the other Officer Defendants, as alleged above,

were done pursuant to one or more interrelated de facto policies, practices, and/or customs of the

Baltimore Police Department. The Baltimore Police Department has long maintained a policy,

pattern, and practice of misconduct in murder investigations, including fabricating evidence,

suppressing exculpatory and impeachment evidence, and failing to conduct constitutionally

adequate investigations.

       93.     By focusing on clearing murder cases as quickly as possible, rather than

conducting thorough and professional investigations, the Department cut corners and rushed to

judgment, resulting in profound constitutional errors.

       94.     Several cases in addition to Mr. Bryant’s case demonstrate that the Department

has systematically fabricated evidence, suppressed exculpatory and impeachment evidence, and

failed to conduct constitutionally adequate investigations.

       95.     In 1974, Michael Austin was convicted of shooting and killing a private security

guard. Baltimore Police Department officers failed to turn over a non-identification of Mr.

Austin by an eyewitness to the murder. Baltimore police officers also failed to investigate other

potential suspects, including a man who admitted to participating in the shooting.

       96.     Wendell Griffin, convicted of murder in 1981, discovered that Baltimore Police

Department officers never turned over key witness statements that excluded Mr. Griffin as the

murderer, photo arrays in which a witness failed to identify Mr. Griffin as the assailant, and other

evidence tending to show that someone else committed the crime.

       97.     James Owens’ 1988 convictions for burglary and felony murder were overturned

after Mr. Owens discovered that Baltimore Police Department detectives withheld evidence of

                                                19
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 20 of 32



several inconsistent statements by their star witness. Mr. Owens was released in 2008 after 21

years of wrongful incarceration.

       98.     In 1995, Sabein Burgess was convicted of the shooting death of his girlfriend.

Baltimore Police Department officers, including Detective William Ritz, failed to disclose notes

and evidence regarding an alternate perpetrator of the murder, as well as other evidence refuting

gunshot residue results, which indicated that Mr. Burgess had recently fired a gun. As a result of

these violations, Mr. Burgess’s conviction was vacated and the charges against him were

dismissed.

       99.     Antoine Pettiford was convicted of murder in 1995. Mr. Pettiford’s post-

conviction counsel discovered that Baltimore Police Department officers failed to disclose

eyewitness statements and other exculpatory evidence to the defense. Mr. Pettiford’s plea was

ultimately vacated and charges against him were dismissed.

       100.    In 1998, Rodney Addison was wrongfully convicted of a 1996 murder. In

October 2005, after nine years in prison, Mr. Addison was released when it was revealed that the

State had withheld exculpatory witness statements and its sole witness recanted her testimony at

a post-conviction proceeding.

       101.    In 1999, Tyrone Jones was convicted of conspiracy to commit murder in the June

1998 shooting death of a 15-year-old boy. During the post-conviction phase of Mr. Jones’s case,

his post-conviction counsel discovered evidence in the homicide case file that the witness who

identified Mr. Jones at trial had told a Baltimore Police Department officer that he had not seen

the shooting or the shooter. In addition, as with Mr. Burgess, the Trace Analysis Unit

misrepresented gunshot residue results related to Mr. Jones. Ultimately, Mr. Jones’ conviction

was vacated, and the State dismissed the charges against him.



                                                20
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 21 of 32



       102.    In 2002, Ezra Mable pled guilty to second-degree murder for an August 2000

homicide for which Detective William Ritz was the lead investigator. Mr. Mable was sentenced

to 25 years in prison. Mr. Mable’s plea was motivated by the State’s representation that two

eyewitnesses had identified him as fleeing the crime scene. The Baltimore Police Department

failed to test fingernail clippings from the victim for DNA. The Baltimore City State’s

Attorney’s Office joined Mr. Mable in moving for his release, which was granted in 2010.

       103.    The Baltimore Police Department’s policy, pattern, and practice of misconduct in

murder investigations described above was caused by the Department’s failure to train,

supervise, and discipline its police officers, which effectively condones, ratifies, and sanctions

the kind of misconduct that the Defendants committed against Mr. Bryant in this case.

Constitutional violations such as occurred in this case are encouraged and facilitated as a result

of the Department’s practices and de facto policies, as alleged above.

       104.    For example, there was a failure during the relevant time period to train police

officers on disclosing evidence and complying with their obligations under Brady v. Maryland,

373 U.S. 83 (1963), notwithstanding the obvious necessity of such training.

       105.    In addition, the Department failed to properly supervise and discipline its police

officers. As a result, officers continue to violate suspects’ rights with impunity in the manner

described more fully above, as evidenced by the recent revelations of misconduct within the

Baltimore Police Department Gun Trace Task Force.

       106.    The failure to train, supervise, and discipline Department employees was

consciously approved at the highest policy-making level by policymakers who were deliberately

indifferent to the violations of constitutional rights described herein, and was a cause of the

injuries suffered by Mr. Bryant.



                                                 21
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 22 of 32



       107.    Despite actual knowledge of the pattern of misconduct, including but not limited

to repeated failure to tell homicide defendants of exculpatory witness statements and other

exculpatory evidence and failure to conduct constitutionally adequate investigations, the

Department did not act to remedy the abuses described in the preceding paragraphs. It thereby

perpetuated the unlawful practices and ensured that no action would be taken (independent of the

judicial process) to prevent or remedy Mr. Bryant’s injuries.

       M.      Mr. Bryant’s Damages.

       108.    Mr. Bryant spent more than 17 years in prison for a murder he did not commit.

During his incarceration he missed birthdays, holidays, graduations, and other celebrations with

his children and family.

       109.    Mr. Bryant also missed watching his children grow up. His older son, Lamar

Estep, was four years old when Mr. Bryant was arrested, and his younger son, Malique Bryant,

had been born only six months before Mr. Bryant’s arrest. Indeed, Malique Bryant did not even

meet his father until Mr. Bryant was released in 2016.

       110.    As a result of the foregoing, Mr. Bryant suffered tremendous damage, including

physical sickness, injury, and emotional damage, all proximately caused by Defendants’

misconduct. Mr. Bryant sustained injuries and damages including: loss of freedom for more than

17 years; physical pain and suffering; severe mental anguish; emotional distress; loss of family

relationships; severe psychological damage; loss of property; legal expenses; loss of income and

career opportunities; humiliation, indignities, and embarrassment; degradation; permanent loss of

natural psychological development; and restrictions on all forms of personal freedom including

but not limited to diet, sleep, personal contact, educational opportunity, vocational opportunity,




                                                22
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 23 of 32



athletic opportunity, personal fulfillment, sexual activity, family relations, reading, television,

movies, travel, enjoyment, and expression, for which the Estate is entitled to monetary relief.

       111.    As a direct result of Defendants’ intentional, bad faith, willful, wanton, reckless,

and/or deliberately indifferent acts and omissions, Mr. Bryant sustained physical injuries and

damages, including physical pain and suffering, personal injuries, physical illness, and

inadequate medical care, for which he is entitled to monetary relief.

       112.    These injuries and damages to Mr. Bryant were foreseeable to Defendants at the

time of their acts and omissions.

       113.    All of the acts and omissions committed by Defendants were done intentionally,

unlawfully, maliciously, wantonly, recklessly, negligently, and/or with bad faith, and said acts

meet all of the standards for imposition of punitive damages.


                                       FEDERAL CLAIMS

                                 Count I – 42 U.S.C. § 1983
               Violation of Due Process (Fifth and Fourteenth Amendments)
        Failure to Disclose Exculpatory and Impeachment Evidence to the Prosecution
                                (Against Officer Defendants)

       114.    Each foregoing paragraph is incorporated as if restated fully herein.

       115.    As described more fully above, the Officer Defendants, while acting individually,

jointly, and/or in conspiracy, as well as under color of law and within the scope of their

employment, deprived Mr. Bryant of his constitutional right to a fair trial.

       116.    In the manner described more fully above, the Officer Defendants, individually,

jointly, and in conspiracy, either intentionally or with deliberate indifference withheld

exculpatory and impeachment evidence. In doing so, the Officer Defendants violated their




                                                  23
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 24 of 32



clearly established duty to report all exculpatory and impeachment materials to prosecutors. No

reasonable officer in 1998 and 1999 would have believed this conduct was lawful.

        117.    Absent the Officer Defendants’ misconduct, the prosecution of Mr. Bryant could

not and would not have been pursued, and Mr. Bryant would not have been convicted.

        118.    The Officer Defendants’ misconduct directly and proximately resulted in the

unjust and wrongful criminal conviction of Mr. Bryant and his continuing wrongful

imprisonment, thereby denying him his constitutional right to a fair trial, in violation of the Due

Process Clause of the Fifth Amendment to the United States Constitution.

        119.    As a direct and proximate result of this violation of his constitutional right to a

fair trial, Mr. Bryant suffered injuries, including but not limited to the loss of liberty, physical

sickness and injury, and emotional distress.

        120.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice and willful indifference to Mr. Bryant’s clearly established

constitutional rights.

                                 Count II – 42 U.S.C. § 1983
                Violation of Due Process (Fifth and Fourteenth Amendments)
                                   Fabrication of Evidence
                                (Against Officer Defendants)

        121.    Each foregoing paragraph is incorporated as if restated fully herein.

        122.    In the manner described above, the Officer Defendants fabricated evidence

against Mr. Bryant, including but not limited to the identification of Mr. Bryant by Tyeisha

Powell.

        123.    The Officer Defendants performed the above-described acts under color of state

law, deliberately, recklessly, and/or with deliberate indifference for Mr. Bryant’s clearly




                                                  24
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 25 of 32



established constitutional rights and innocence. No reasonable officer in 1998 or 1999 would

have believed this conduct was lawful.

        124.    As a direct and proximate result of the Officer Defendants’ fabrication of

evidence, Mr. Bryant suffered injuries, including but not limited to loss of liberty, physical injury

and sickness, and emotional distress.

        125.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice and willful indifference to Mr. Bryant’s clearly established

constitutional rights.

                                 Count III – 42 U.S.C. § 1983
                 Malicious Prosecution (Fourth and Fourteenth Amendments)
                                (Against Officer Defendants)

        126.    Each foregoing paragraph is incorporated as if restated fully herein.

        127.    In the manner described above, the Officer Defendants caused Mr. Bryant to be

arrested, charged, and prosecuted for the murder of Ms. Bullock pursuant to a legal process that

was unsupported by probable cause, thereby violating Mr. Bryant’s clearly established rights,

under the Fourth and Fourteenth Amendments of the United States Constitution, to be free of

unreasonable searches and seizures. No reasonable officer in 1998 or 1999 would have believed

this conduct was lawful.

        128.    The misconduct was objectively unreasonable, and the Officer Defendants, with

malice, acting individually and in concert, intentionally, knowingly, and/or with deliberate

indifference, misrepresented the truth and withheld exculpatory facts from the prosecutor.

        129.    The proceedings terminated in Mr. Bryant’s favor.

        130.    As a direct and proximate result of the Officer Defendants’ malicious prosecution,

Mr. Bryant suffered injuries, including but not limited to loss of liberty, physical injury and



                                                 25
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 26 of 32



sickness, and emotional distress. These Officer Defendants had a reasonable opportunity to

prevent this harm but failed to do so.

                                 Count IV – 42 U.S.C. § 1983
                          Conspiracy to Deprive Constitutional Rights
                                 (Against Officer Defendants)

         131.   Each foregoing paragraph is incorporated as if restated fully herein.

         132.   After the murder of Toni Bullock, the Officer Defendants, acting within the scope

of their employment and under color of law, agreed among themselves and with other members

of the Police Department to act in concert in order to deprive Mr. Bryant of his clearly

established constitutional rights under the Fourth, Fifth, and Fourteenth Amendments, including

his rights to be free from unreasonable searches and seizures, malicious prosecution, deprivation

of liberty without due process of law, and to a fair trial, all as described in the various paragraphs

of this Complaint.

         133.   Additionally, before and after Mr. Bryant’s conviction, the Officer Defendants

further conspired to deprive Mr. Bryant of exculpatory information to which he was lawfully

entitled and to fabricate evidence against him, which would have led to his not being charged, his

acquittal, or his more timely exoneration.

         134.   In this manner, the Officer Defendants, acting in concert with other unknown co-

conspirators, conspired by concerted action to accomplish an unlawful purpose by unlawful

means.

         135.   In furtherance of the conspiracy, each of the co-conspirators engaged in and

facilitated numerous overt acts, including but not limited to those set forth above—such as

fabricating evidence, withholding exculpatory evidence, and committing perjury during hearings

and trials—and was an otherwise willful participant in joint activity.



                                                 26
         Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 27 of 32



       136.    As a direct and proximate result of the illicit prior agreement and actions in

furtherance of the conspiracy referenced above, Mr. Bryant’s rights were violated, and he

suffered injuries, including but not limited to loss of liberty, physical injury and sickness, and

emotional distress.

       137.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice and willful indifference to Mr. Bryant’s rights.

                                   Count V – 42 U.S.C. § 1983
                      Monell Claim Under Fifth and Fourteenth Amendments
                        (Against Defendant Baltimore Police Department)

       138.    Each foregoing paragraph is incorporated as if restated fully herein.

       139.    This claim is brought against Defendant the Baltimore Police Department.

       140.    The actions of all the Officer Defendants were undertaken pursuant to policies

and practices of the Department, described above, which were ratified by policymakers with

final policymaking authority. These policies and practices included the failure to adequately train

or supervise police officers with regard to their constitutional obligations and failing to discipline

police officers who engaged in constitutional violations. The policies and practices also included

regularly failing to turn over exculpatory evidence and regularly fabricating evidence.

       141.    These policies and practices were sufficiently widespread within the Department

to constitute a “custom or usage” of which Department policymakers and supervisors had actual

or constructive knowledge.

       142.    The Department’s policy, custom, or pattern and practice of promoting,

facilitating, or condoning improper, illegal, and unconstitutional investigative actions, and its

policy, custom, or pattern and practice of failing to adequately supervise, discipline, and train




                                                 27
           Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 28 of 32



BPD detectives and officers was reflected by the multiple acts of misconduct and illegality

committed by multiple BPD detectives as described in paragraphs 92 to 107 above.

          143.   The policies and practices described in this Count were maintained and

implemented by the Department with deliberate indifference to Mr. Bryant’s constitutional

rights.

          144.   As a direct and proximate result of the Department’s actions, Mr. Bryant’s

constitutional rights were violated, and he suffered injuries and damages, as set forth in this

Complaint.

          145.   The Department is therefore liable for the misconduct committed by the Officer

Defendants.

                                      STATE LAW CLAIMS

                                   Count VI – State Law Claim
                                      Malicious Prosecution
                                   (Against Officer Defendants)

          146.   Each foregoing paragraph is incorporated as if restated fully herein.

          147.   The Officer Defendants accused Mr. Bryant of criminal activity knowing those

accusations to be without genuine probable cause, and they made statements to prosecutors and

other officials with the intent of exerting influence and to institute and continue judicial

proceedings.

          148.   The Officer Defendants caused Mr. Bryant to be improperly subjected to judicial

proceedings for which there was no probable cause, resulting in injury.

          149.   The Officer Defendants withheld exculpatory evidence that would have

demonstrated Mr. Bryant’s absolute innocence. The Officer Defendants were aware that, as




                                                  28
           Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 29 of 32



described more fully above, no true or reliable evidence implicated Mr. Bryant in the murder of

Toni Bullock.

       150.     The Officer Defendants intentionally failed to investigate evidence which would

have led to the actual perpetrator.

       151.     The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and/or reckless indifference to the rights of others.

       152.     On May 11, 2016, the prosecution terminated in Mr. Bryant’s favor when his

conviction was vacated.

       153.     As a direct and proximate result of this misconduct, Mr. Bryant sustained injuries,

as set forth above, including physical sickness and injury, and emotional distress.

                                  Count VII – State Law Claim
                                       Abuse of Process
                                  (Against Officer Defendants)

       154.     Each foregoing paragraph is incorporated as if restated fully herein.

       155.     As explained more fully above, each of the Officer Defendants willfully misused

the criminal process against Mr. Bryant for a purpose different than the proceeding’s intended

purpose.

       156.     Rather than investigate and prosecute the real killer, the Officer Defendants

withheld exculpatory evidence to frame Mr. Bryant for a crime that he did not commit.

       157.     The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and/or reckless indifference to the rights of others.

       158.     As a direct and proximate result of this misconduct, Mr. Bryant sustained injuries

as set forth above, including physical sickness and injury, and emotional distress.




                                                 29
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 30 of 32



                                 Count VIII – State Law Claim
                           Intentional Infliction of Emotional Distress
                                  (Against Officer Defendants)

         159.   The acts and conduct of the Officer Defendants as set forth above were extreme

and outrageous. The Officer Defendants’ actions were rooted in an abuse of power or authority,

and they were undertaken with intent to cause, or were in reckless disregard of the probability

that their conduct would cause, severe emotional distress to Mr. Bryant, as is more fully alleged

above.

         160.   As a direct and proximate result of the Officer Defendants’ actions, Mr. Bryant

suffered physical sickness and injury, and severe emotional distress.

                                  Count IX – State Law Claim
                                       Civil Conspiracy
                                  (Against Officer Defendants)

         161.   Each paragraph of this Complaint is incorporated as if restated fully herein.

         162.   As described more fully in the preceding paragraphs, the Officer Defendants,

acting in concert with other known and unknown co-conspirators, conspired by concerted action

to accomplish an unlawful purpose by unlawful means.

         163.   In furtherance of the conspiracy, the Officer Defendants committed overt acts and

were otherwise willful participants in joint activity, including but not limited to the malicious

prosecution of Mr. Bryant and the intentional infliction of emotional distress upon him.

         164.   The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and/or reckless indifference to the rights of others.

         165.   As a direct and proximate result of the Officer Defendants’ conspiracy, Mr.

Bryant suffered damages, including physical sickness and injury, and severe emotional distress,

as alleged more fully above.



                                                 30
          Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 31 of 32



                                Count X – State Law Claim
                                      Indemnification
                      (Against Defendant Baltimore Police Department)

        166.   Each paragraph of this Complaint is incorporated as if restated fully herein.

        167.   Maryland law provides that public entities are directed to pay any tort judgment

for compensatory damages for which employees are liable within the scope of their employment

activities.

        168.   The Officer Defendants are or were employees of the Baltimore Police

Department who acted within the scope of their employment in committing the misconduct

described herein.

        WHEREFORE, Plaintiff the Estate of Malcolm J. Bryant respectfully requests that this

Court enter judgment in its favor and against Defendants, awarding compensatory damages,

attorneys’ fees, and costs against each Defendant, and punitive damages against each Defendant,

as well as any and all other relief this Court deems appropriate.

                                        JURY DEMAND

        Plaintiff the Estate of Malcom J. Bryant hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.


Dated: February 8, 2019                       Respectfully submitted,

                                                     /s/
                                              Joshua R. Treem (Bar No. 00037)
                                              Jean Zachariasiewicz (Bar No. 19734)
                                              Chelsea J. Crawford (Bar No. 19155)
                                              Brown, Goldstein & Levy, LLP
                                              120 E. Baltimore Street, Suite 1700
                                              Baltimore, Maryland 21201
                                              jtreem@browngold.com
                                              jmz@browngold.com
                                              ccrawford@browngold.com
                                              T: (410) 962-1030/ F: (410) 385-0869

                                                31
Case 1:19-cv-00384-ELH Document 1 Filed 02/08/19 Page 32 of 32



                            Nick Brustin
                            Anna Benvenutti Hoffmann
                            Meghna Philip
                            Rakim Brooks
                            Neufeld Scheck & Brustin, LLP
                            99 Hudson Street, 8th Floor
                            New York, NY 10013
                            nick@nsbcivilrights.com
                            anna@nsbcivilrights.com
                            meghna@nsbcivilrights.com
                            rakim@nsbcivilrights.com
                            T: (212) 965-9081/ F: (212) 965-9084

                            Attorneys for Plaintiffs




                              32
